Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	IN THE SPECIFICATION:

Please amend paragraph 0001 of the specification, AS FOLLOWS:
[0001] This application is a divisional  application of U.S. Patent Application No. 16/816,675, filed March 12, 2020, which issued as US Patent No. 11,236,133, which is a continuation application of U.S. Patent Application No. 16/696,769, filed November 26, 2019, which is presently pending, which claims benefit and priority to U.S. Provisional Application No. 62/771,761, filed November 27, 2018; and U.S. Provisional Application No. 62/802,777, filed February 8, 2019, which are both incorporated herein by reference in their entireties.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment overcomes the objections to the claims, and the new claims bring the embodiment which was objected to for “such as” is placed in new claims, and thus, is not new matter. The argument to the two-way analysis is accepted, and thus, the ODP rejections are withdrawn.  To wit, the other application could not have claimed the presently-claimed subject matter. However, the other aspects of the argument were not persuasive, as they argue application-application ODP rejections, not application-patent ODP rejections.  The claims are free of the art, and thus, Claims 1-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633